                                                                1
                                                                2
                                                                                                                                     JS-6
                                                                3
                                                                4
                                                                5
                                                                6
                                                                7
                                                                                         UNITED STATES DISTRICT COURT
                                                                8
                                                                          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                9
                                                                10
                                                                     GEORGE ALBANES, an individual,            Case No. 2:19-cv-01443-JFW(AGRx)
                                                                11
PAYNE & FEARS LLP




                                                                                Plaintiff,                     Hon. John F. Walter
                                                                12
                                                                          v.                                   ORDER TO DISMISS WITH
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13                                             PREJUDICE PURSUANT TO
                       ATTORNEYS AT LAW




                                                                   ITT AEROSPACE CONTROLS, LLC;                FEDERAL RULE OF CIVIL
                                               (949) 851-1100




                                                                14 and DOES 1 TO 20, inclusive,                PROCEDURE 41(a)(1)(A)(ii)
                                                                15              Defendants.
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                        [PROPOSED] ORDER TO DISMISS WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL
                                                                                                    PROCEDURE 41(a)(1)(A)(ii)
                                                                 1            Pursuant to the Joint Stipulation For Dismissal With Prejudice Pursuant To
                                                                 2 Federal Rule Of Civil Procedure 41(a)(1)(A)(ii) submitted by Plaintiff George
                                                                 3 Albanes and Defendant ITT Aerospace Controls, LLC, and for good cause shown, it
                                                                 4 is hereby ORDERED that the entire action, including Plaintiff’s complaint and all
                                                                 5 causes of action alleged therein, is hereby dismissed with prejudice pursuant to
                                                                 6 Federal Rule Of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own
                                                                 7 attorneys’ fees and costs.
                                                                 8
                                                                 9 DATED: September 9, 2019
                                                                                                             The Honorable John F. Walter
                                                                10
                                                                                                             Judge of the United States District Court for
                                                                11                                           the Central District of California
PAYNE & FEARS LLP




                                                                12
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 Submitted by:
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 Amy R. Patton, Bar No. 203877
                                                                   arp@paynefears.com
                                                                15 Tyler B. Runge, Bar No. 310697
                                                                   tbr@paynefears.com
                                                                16 PAYNE & FEARS LLP
                                                                   Attorneys at Law
                                                                17 4 Park Plaza, Suite 1100
                                                                   Irvine, California 92614
                                                                18 Telephone: (949) 851-1100
                                                                   Facsimile: (949) 851-1212
                                                                19
                                                                   Attorneys for ITT AEROSPACE
                                                                20 CONTROLS, LLC
                                                                21 Howard Rutten, Bar No. 164820
                                                                   Howard@RuttenLawFirm.com
                                                                22 The Rutten Law Firm, APC
                                                                   4221 Coldwater Canyon Ave.
                                                                23 Studio City, California 91604
                                                                   Telephone: (818) 308-6915
                                                                24
                                                                   Attorneys for GEORGE ALBANES
                                                                25
                                                                     4848-5607-0306.1
                                                                26
                                                                27
                                                                28
                                                                                                                -2-
                                                                           [PROPOSED] ORDER TO DISMISS WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL
                                                                                                       PROCEDURE 41(a)(1)(A)(ii)
